DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/19/2021 have been fully considered but they are not persuasive.
Regarding the drawings: 
Applicant does not point to a piece in figures 5 and 6, but rather points to the specification to disclose the ring.  Drawing objection maintained.

    PNG
    media_image1.png
    358
    290
    media_image1.png
    Greyscale
Applicant calls part 200 “slide bearings”.  Examiner notes that the specification states part 200 is the roller bearing.  Examiner notes that “slide bearings” are indicated as part 220, which is not a “bearing” but merely a surface of the wheel 100.  Applicant is correct in noting that part 230 is disclosed as a “bearing surface”, however based on figure 6, the “slide bearing 220” and the “bearing surface 230” are identical parts.  Examiner has taken an unedited screen shot of applicant’s figure 6 to highlight the incongruous claim with the drawings.  Objection is maintained.
Regarding 112 rejections:
Regarding claim 27, applicant contends bearing surfaces 230 and slide bearings are different surfaces.  Examiner notes that they are not, according to the drawings.  Applicant compares the width of surface 109 against the surface area 190.  Examiner notes that the surface area 190 is more than twice the width of the tires, as shown in figure 5, because surface 190 is continuous between lips 250.  Examiner guesses that applicant is trying to claim that the lips 250 are counter sunk in the tires 100.  If this is the case, examiner suggests claiming as such.

Applicant contends claim 13 is definite.   Examiner notes that no explanation or further definition is given by applicant; rejection is maintained.
Regarding claim 27 and “slide bearing” and “bearing surface area”, examiner notes that according to the drawings above, slide bearing 220 and bearing surface area 230 point to identical surfaces.  
Examiner thanks applicant for cancellation of claims 23 and 24.  
Applicant notes that both are integral parts of the same wheel and are therefore impossible to rotate separately.  Examiner notes that claim 25 does not further limit claim 13.
 Regarding 102 rejections:
Regarding claim 13, Applicant argues the tubular mount member of Screen is not a “single ring shaped body”.  Examiner notes that Screen is now utilized under a 103 rejection for this reason.  Examiner notes that it would have been obvious to make the tubular member of Screen unitary.  Applicant asserts this would make it “impossible to assemble”.  Examiner notes that the use of a larger rivet (which is the result of making parts 19 and 20 unitary) does not make it “impossible to assemble”.  Further, examiner notes that applicant is not claiming a method of assembly.
Regarding claim 26, Applicant asserts the roller bearing does not directly contact the tubular mount.  Examiner notes that this is shown in Melara, and claim 26 was not previously rejected under 102.
Regarding 103 rejections:
Applicant again argues “ability to assemble”, while examiner notes that the method of assembly is not claimed.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ring” of claim 22, the use of slide bearing AND bearing surface of claim 27, the width relationship of claim 27, the “open space between the rolling bearing and each of the two slide bearings” of claim 15, the “widths” that applicant compares in claim 27, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Examiner notes that most of the drawing objections can be remedied with claim amendments.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 27, applicant claims “lateral width of the tread portion is greater than a lateral width of the bearing surface of the tubular mount portion”.  Examiner notes that the only place of the specification regarding “width” is in [0046] and [0047].  In [0046] applicant discloses that the channel 155 (in not elected figure 3) has a width the “substantially matching” that of the rolling bearing.  In [0047] applicant discloses again that the channel 300 has a width “substantially matching” the width of roller bearing 200.  Therefore, in neither the drawing of the elected embodiment, nor the specification, does applicant support “lateral width of the tread portion is greater than a lateral width of the bearing surface” of claim 27.  
Examiner suggests cancellation of claim 27 to cure this deficiency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 13-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, applicant claims several instances of intended function, but does not clearly and definitely what structural limitation applicant intends by these functional limitations.
A: “such that the rolling bearing is configured to enable the hubless caster to roll along a straight line with each of the two wheels rotating in a common direction about a first axis”.  Examiner notes that this functional language is the function of the structural limitation “rolling bearing being located between the central frame member and the tubular mount member”.  Since the rolling bearing does not directly engage the wheels, and most certainly does not give them “a straight line” to “roll along”, examiner is unsure of the rolling bearing 200 relationship to the wheels 100 in this functional limitation.  Examiner assumes that this functional limitation is equivalent to “such that the rolling bearing allows the tubular mount member to rotate within the central frame member”.  
B: “such that the two slide bearings are configured to enable the two wheels to simultaneously rotate in opposite directions when the hubless caster swivels about a second axis”.  Examiner notes that the slide bearings 220 are round inner surfaces of the wheels 100 that allows each wheel to independently rotate on the tubular mount member.  The “simultaneously rotate in opposite directions” situation is similar to that of a tank turning, which is achieved by altering the speed or rotation of each tread separately.  For purposes of examination, examiner assumes that “slide bearings are configured to enable each wheel to rotate about the tubular mount independently of each other”.  

Examiner is also unsure what “ring-shaped” means.  Examiner notes that this term is not utilized in the specification.  Examiner notes that “cylindrical” is shown in figure 6.

Regarding claim 15, applicant now claims “open space between the rolling bearing and each of the two slide bearings”.  Examiner notes that this is not shown in the drawings.  Further, examiner notes that [0038] states that this is optional.  


Regarding claim 22, examiner notes that applicant seems to give multiple names to the same surface of the wheel.  Applicant in claim 13 claims “slide bearings”.  In claim 22, applicant claims “slide bearings each comprise a ring, defined by the mount portion of a respective one of the two wheels, having a bearing surface” and then the intended function as assumed in claim 13.  Examiner notes that the slide bearings are not, in fact, a separate piece called a “ring”.  Examiner notes that the slide bearings are an integral surface of the wheel 100.  Applicant seems to give that surface the name of “slide bearing”, “mount portion” and “bearing surface”.  Examiner assumes that claim 22 means “wherein the two slide bearings each comprise a surface of the mount portion of the wheel, configured to…”.  



Regarding claim 27, applicant claims the “each of the two wheels has a bearing surface”.  Examiner notes that the “bearing surface” and the “slide bearing” seem to be identical in scope.  Examiner notes that applicant has not disclosed the use of slide bearings AND bearing surfaces.  Please see discussion of the nomenclature of “slide bearings” in claim 22 above.

Regarding claims 31 and 36, applicant claims “slide bearings are located…at two positions along the first axis [which goes through tubular mount] where the tread portions…are also respectively located, such that the two slide bearings respectively are directly radially inward of the tread portions of the two wheels”.  Examiner is unsure what structural relationship applicant is trying to claim.  Examiner has assumed the intent is to claim that the inner surface of the wheel is narrower than the tread surface of the wheel.  Does applicant intend to claim that the wheels are planar?  Examiner is unsure.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 25, 27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 25, applicant only claims a “configured to rotate together”, while claim 13 “wheels having a tread portion and a mount portion”.  Examiner notes that these portions are integral and cannot rotate separately, and does not see how claim 25 further limits claim 13.

Regarding claim 27, applicant claims “each of the two wheels has a bearing surface” and then claims “the bearing surface of the tubular mount portion”.  Examiner notes that these are two different parts with two different surfaces.  Further, examiner notes that the “wheels has a bearing surface” is identical to the “slide bearing” claimed in claim 13.  Examiner is unsure how to suggest fixing this claim.  Examiner notes that “configured to slide along a corresponding surface area of the tubular mount member when the two wheels rotate relative to the tubular mount member” is already present in claim 13.  Examiner notes that the prior art shows the structure, and therefore the intended function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 13, 16-18, 21-25, 27, 30, 31, 32 are rejected under 35 U.S.C. 103 as being unpatentable over 4706329 Screen.

    PNG
    media_image2.png
    878
    466
    media_image2.png
    Greyscale
Regarding claim 13, Screen discloses a hubless caster including two wheels 2, a central frame member 7, and a tubular mount member (rivet 20 in combination with “spacer bushes” 19), each of the two wheels 2 being mounted on the tubular mount member 20, each of the two wheels having a tread portion 15 and a mount portion 16, the hubless caster surrounding an open central corridor (hollow space within tubular mount member 20), the hubless caster having a hybrid bearing arrangement comprising both a rolling bearing 10 and two slide bearings (two abutting surfaces), such that the hubless caster has only one roller bearing 10 (no other rollers are present in Screen except for the rollers present in “rolling bearing” location), the rolling bearing 10 being located between the central frame member 7 and the tubular mount member 20, such that the rolling bearing is configured to enable the hubless caster to roll along a straight line with each of the two wheels rotating in a common direction about a first axis (examiner notes that the tubular mount member 20 is rotationally mounted to the central frame member 7 by the rolling bearing 10), each of the two slide bearings (abutting surfaces) being located between the tubular mount member 20 and the tread portion 15 of a respective one of the two such that the two slide bearings are configured to enable the two wheels to simultaneously rotate in opposite directions when the hubless caster swivels about a second axis (examiner notes that Screen discloses the structure, and therefore each wheel can move about the tubular mount member 20 independently of the other wheel).
Examiner notes that the caster of Screen has a rolling axis (through the interior of tubular mount member 20) and a swivel axis (along stem 5), which are perpendicular.
Applicant claims “tubular mount member consisting of a single ring-shaped body”.  Examiner notes that Screen discloses the “tubular mount member” is rivet 20 in combination with “spacer bushes” 19.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to make the rivet 20 and spacer bushes 19 as a unitary article, as It has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  See MPEP 2144.04 (V) (b).  
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the intended use is met in the prior art.  

Regarding claim 16, Screen discloses the hubless caster of claim 13 wherein the rolling bearing is located at a midpoint between the two wheels in an axial direction (as shown in figure 1 above).

Regarding claim 17, Screen discloses the hubless caster of claim 13 wherein the rolling bearing comprises a plurality of ball bearings 10 and the hubless caster is devoid of other ball bearings.  

Regarding claim 18, Screen discloses the hubless caster of claim 13 wherein the central frame member 7 has a radially interior face having a channel 9 formed therein, the rolling bearing 10 being received in the channel (figure 1 above).

Regarding claim 21, Screen discloses the hubless caster of claim 13 wherein the first and second axes are orthogonal to each other; examiner notes that the rolling and swivel axes of Screen are orthogonal to each other.

Regarding claim 22, Screen discloses the hubless caster of claim 13, as best understood, wherein the two slide bearings 16 each comprise a surface of the wheel 2 configured to slide on the tubular mount member when the two wheels rotate relative to the tubular mount member (as shown in figure 1).  Please see 112d rejection above.

Regarding claim 25, Screen discloses the hubless caster of claim 13 wherein the mount portion 16 and the tread portion 15 of each wheel are configured to rotate together relative to the tubular mount member.  Both are non-rotatably attached to body 12 of the wheel 2.

Regarding claim 27, Screen discloses the hubless caster of claim 13 wherein the tread portion 15 of each of the two wheels 2 has a lateral width, the mount portion 16 of each of the two wheels 2 has a bearing surface (considered to be the same as the slide bearing) configured to slide along a corresponding surface area of the tubular mount member when the two wheels rotate relative to the tubular mount member (as previously discussed in claim 13), and wherein for each of the two wheels 2 the lateral width of the tread portion 15 is greater than a lateral width of the bearing surface 16 of the tubular mount portion.

Regarding claim 30, Screen discloses the caster of claim 13, wherein the open central corridor (within tubular mount member) is open entirely through the hubless caster (shown in figure 1), such that when looking at the hubless caster from a side one can see entirely through the hubless caster by looking through the open central corridor.  

Regarding claim 31, Screen discloses the caster of claim 13, wherein the two slide bearings (of the wheel’s mount portion 16) are located at two positions along the first axis (of the tubular member, which is shown in figure 1), where the tread portions 15 of the two wheels are also respectively located.  As best understood, shown in figure 1.

Regarding claim 32, Screen discloses the hubless caster of claim 13 wherein the two slide bearings (identical to bearing surfaces, as previously discussed above) respectively comprise two bearing surfaces configured to slide respectively on two bearing surface areas of the tubular mount member (flat surface abutting flat surface, shown in figure 1), such that the two bearing surfaces face radially inward while the two bearing surface areas face radially outward (bearing surfaces of the wheel faces inward to abut the outward facing surfaces of the tubular member).


Claims 15 and 26, 28-29, 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Screen in view of 2007/0186373 Melara.

Regarding claim 15, Screen discloses the hubless caster of claim 13 wherein the two slide bearings are adjacent, forming an axial length of the slide bearings.  The rolling bearing is located within the axial length of the slide bearings of Screen, and are not “axially offset” from the slide bearings.  Applicant claims, but does not show, “open space between the rolling bearing and each of the two slide bearings”.  Examiner notes that applicant discloses this is “not required” [0038].  
Melara discloses a hubless caster having two wheels 25 and 26, a central frame member 2 having a through hole perpendicular to the swivel axis 40, a tubular mount member 10 mounted within the through hole of the central frame member 2, and is in direct contact with the central mount member, while the wheels are also rotatably attached to the tubular mount member 10 in a location axially offset (in between) where the central mount member 2 is attached to the tubular mount member 10.
It would have been obvious to one of ordinary skill in the art at the time of the invention to rearrange where the parts of Screen are mounted to the tubular mount member of Screen, to the orientation and axial arrangement as known in Melara.  Examiner contends that by elongating the tubular mount member of Screen to separate the location of the mounting portions of the wheels of Screen, in the manner of Melara, so that the central mount member 7 of Screen contacts the tubular mount member of Screen, as is shown in Melara, would not alter the form, function, or use of Screen.  Examiner contends that spreading out the location of the known Screen caster would result in a wider caster, but would not alter the ability of Screen to rotate and function as a caster.  Examiner contends that the spreading out of these pieces, such that there is “open space” between them, is old and well known in the art, and as such is a functional equivalent.  The rearrangement of known parts into a known arrangement is considered obvious to one of ordinary skill in the art.  See MPEP 2144.04 (VI) (c). 

Regarding claim 26, Screen discloses the hubless caster of claim 13 wherein the rolling bearing 10 is located between, directly contacting the central frame member 7, but not directly contacting the tubular mount member 20.  Screen also discloses two slide bearings (abutting surfaces) respectively comprise two bearing surfaces (identical in scope) configured to slide respectively on two bearing surface areas of the tubular mount member (20 and 19 that are integral), and the two bearing surfaces (which ones?  Examiner assumes of the wheel) face radially inward (to abut the tubular mount member) while the two bearing surface areas face radially outward (to abut the surface of the wheel mount portion 16).
Melara discloses a hubless caster having two wheels 25 and 26, a central frame member 2 having a through hole perpendicular to the swivel axis 40, a tubular mount member 10 mounted within the through hole of the central frame member 2, and is in direct contact with the central mount member, while the wheels are also rotatably attached to the tubular mount member 10 in a location axially offset (in between) where the central mount member 2 is attached to the tubular mount member 10.
It would have been obvious to one of ordinary skill in the art at the time of the invention to rearrange where the parts of Screen are mounted to the tubular mount member of Screen, to the orientation and axial arrangement as known in Melara.  Examiner contends that by elongating the tubular mount member of Screen to separate the location of the mounting portions of the wheels of Screen, in the manner of Melara, so that the central mount member 7 of Screen contacts the tubular mount member of Screen, as is shown in Melara, would not alter the form, function, or use of Screen.  Examiner contends that spreading out the location of the known Screen caster would result in a wider 

Regarding claim 28, Screen discloses the caster of claim 13 wherein the rolling bearing 10 is located directly between “so as to contact” (believed to positively claim “directly contacting both…”) the central frame member 7 and the wheels 11, but not the tubular mount member (20 and 19 which are integrated, as discussed above).  
Melara discloses a hubless caster having two wheels 25 and 26, a central frame member 2 having a through hole perpendicular to the swivel axis 40, a tubular mount member 10 mounted within the through hole of the central frame member 2, and is in direct contact with the central mount member, while the wheels are also rotatably attached to the tubular mount member 10 in a location axially offset (in between) where the central mount member 2 is attached to the tubular mount member 10.
It would have been obvious to one of ordinary skill in the art at the time of the invention to rearrange where the parts of Screen are mounted to the tubular mount member of Screen, to the orientation and axial arrangement as known in Melara.  Examiner contends that by elongating the tubular mount member of Screen to separate the location of the mounting portions of the wheels of Screen, in the manner of Melara, so that the central mount member 7 of Screen contacts the tubular mount member of Screen, as is shown in Melara, would not alter the form, function, or use of Screen.  Examiner contends that spreading out the location of the known Screen caster would result in a wider caster, but would not alter the ability of Screen to rotate and function as a caster.  Examiner contends 

Regarding claim 29, Screen as modified discloses the caster of claim 28, wherein the tubular mount member (20 and 19 of Screen, which are modified to be integral) is in contact with the rolling bearing (as modified above) and with both of the slide bearings (as it already is in Screen).

Regarding claim 33, Screen as modified discloses the caster of claim 26, but the tubular member comprises a rivet 20 and spacers 19.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to form these parts of Screen integrally, as It has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  See MPEP 2144.04 (V) (b).  

Regarding claim 34, Screen as modified discloses the caster of claim 26, wherein the tubular mount member is in contact with the roller bearing 10 (as discussed in the modification above), and the slide bearings (of the wheels, as is already present in Screen).

Regarding claim 35, Screen as modified discloses the caster of claim 26, wherein the rolling bearing 10 is located at a position axially offset from the two slide bearings (as it is in the modification, discussed above), such that there is open space between the rolling bearing and each of the two slide bearings.  Examiner notes that having “open space” between the parts of modified Screen does not alter 

Regarding claim 36, Screen as modified discloses the caster of claim 26, please see discussion of claim 31.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner notes that if an interview is desired, applicant is suggested to do so after non-final rejection.  Examiner notes MPEP 713.09 states “interview after final rejection is permitted in order to place the application in condition for allowance”.  Regarding the substance of interviews, applicant should consider MPEP 713.03 “interviews that are solely for the purpose of sounding out the examiner…should not be permitted”.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677